EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Hahm on 01/28/2022.

The application has been amended as follows: 
Claim 14, line 1: change “claim 12” to --claim 1--. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The fork lift of the claimed invention comprises all the limitations of claim 1, specifically, at least one load rest platform is movably arranged between a storage position and a working position wherein the said at least one load rest platform is aligned essentially horizontally when moved to said working position and arranged on a vehicle frame via at least one articulating joint comprising at least a first joint lever and at least a second joint lever, each being pivotally arranged at a side face of a longitudinal beam around a first pivot axes arranged around a second pivot axis, said first pivot axes of said first joint lever and said second joint lever being 
The fork lift of the claimed invention comprises all the limitations of claim 17, specifically, a load rest platform aligned essentially horizontally when moved to a working position from a storage position, wherein said load rest platform is movably arranged on a vehicle frame via an articulating joint comprising a joint lever having an angled shape and comprises a first leg and a second leg being arranged at an angle to each other that is not taught suggested, nor obvious over prior arts of record. 
The fork lift of the claimed invention comprises all the limitations of claim 21, specifically, a load rest platform movable between a storage position wherein said load rest platform is aligned essentially horizontally when moved to said working position wherein said load rest platform is movably arranged on a vehicle frame via an articulating joint comprising a first joint lever with a first stop surface and a second joint lever with a second stop surface and wherein in the working and/or storage position the stop device abuts against either one of said first stop surface and said second stop surfaces that is not taught, suggested, nor obvious over prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654